                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
EDDIE J. WARD,                 :
                               :
          Plaintiff,           :    Civ. No. 20-0187 (NLH) (KMW)
                               :
     v.                        :             OPINION
                               :
DET. BRANDON STOCKS,           :
et al.,                        :
                               :
          Defendants.          :
______________________________:
APPEARANCE:

Eddie J. Ward
01-274677
Atlantic County Justice Facility
5060 Atlantic Ave.
Mays Landing, NJ 08330
Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Eddie J. Ward, an inmate presently incarcerated

at the Atlantic County Justice Facility in Mays Landing, New

Jersey, seeks to bring this civil action in forma pauperis,

without prepayment of fees or security, asserting a claim

pursuant to the 42 U.S.C. § 1983.

     In an Order and Opinion dated January 13, 2020, the Court

administratively terminated the complaint filed January 9, 2020

because Plaintiff’s in forma pauperis application was

incomplete.   ECF No. 3.   The account statement provided by

Plaintiff did not comply with 28 U.S.C. § 1915(a)(2) because it

did not cover the six-month period immediately preceding the
filing of the complaint.    Plaintiff’s account statement was

dated November 27, 2019, over a month before the complaint was

filed, and was not accompanied by a certification form.    ECF No.

1-1.

       Plaintiff did not return a complete in forma pauperis

application in response to the Court’s January 13, 2020 Order.

ECF No. 4.    The only document included with Plaintiff’s January

30, 2020 submission is a certification form dated January 27,

2020.    He did not submit a new account statement with the

certification covering the six-month period immediately

preceding the filing of the complaint.    Plaintiff must submit

both an account statement for the six-month period immediately

preceding the January 9, 2020 complaint and a certification form

attesting to that particular account statement for the Court ’s

review.    28 U.S.C. § 1915(a)(2).

CONCLUSION

       For the reasons set forth above, Plaintiff’s in forma

pauperis application is denied without prejudice.    The Clerk of

the Court will be ordered to administratively terminate this

action, without filing the Complaint or assessing a filing fee. 1


1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.

                                     2
The Clerk will be directed to reopen the matter once Plaintiff

submits a new application.

     An appropriate Order follows.


Dated: February 3, 2020               s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                3
